DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

               THOMAS BELMONT and YVONNE BELMONT,
                           Appellants,

                                     v.

THE BANK OF NEW YORK MELLON, f/k/a THE BANK OF NEW YORK,
 AS TRUSTEE FOR THE CERTIFICATE HOLDERS OF THE CWABS,
     INC., ASSET-BACKED CERTIFICATES, SERIES 2007-10,
                         Appellee.

                              No. 4D20-1163

                              [March 25, 2021]

   Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Scott Kerner, Judge; L.T. Case No. 50-2012-CA-017030
(AJ).

  Michael McCormick, Jr., and Kendrick Almaguer of The Ticktin Law
Group, Deerfield Beach, for appellants.

   J. Kirby McDonough of Spencer Fane LLP, Tampa, for appellee.

PER CURIAM.

   Affirmed.

WARNER, MAY and DAMOORGIAN, JJ., concur.

                          *          *           *

   Not final until disposition of timely filed motion for rehearing.